DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 07/21/22 is acknowledged. 

Status of Claims
Claims 3-10 and 19-28 are pending. 
In the submission filed on 07/21/22, claims 3-10 were amended, claims 1 and 11-18 were cancelled, and claims 19-28 were added (claim 2 was cancelled in a previous paper). 
Claims 3-10 and 19-28 are rejected.


NOTE: references herein to Applicant's specification refer to Applicant's application as published, namely, U.S. Patent Application Publication No. 2021/0174344 A1.


Response to Arguments
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive. 
To clarify for the record, contrary to Applicant's assertion, the previous rejection did not cite "all three subgroups" (Response, p. 8). Rather, the abstract idea was/is indicated as falling under either "certain methods of organizing human activity" (specifically, "fundamental economic practices or principles," "commercial or legal interactions") and/or "managing personal behavior or relationships or interactions between people" (previous Office Action, p. 9).
To clarify for the record, contrary to Applicant's assertion, the previous rejection did not "omit language" or fail to "consider the claim as a whole" (Response, p. 8). All of the language of the claim was considered, as set forth in the rejection, either as specifically recited by the independent claim as being part of the abstract idea or as additional elements (Office Action issued on 03/21/22, pp. 10-11). Applicant does not provide any examples of "omit[ted] language that shows integration into a practical application and/or 'significantly more'" (Response, p. 8).
The rejection did indeed identify "certain subject matter as extra-solution activity or doing no more than using a computer as a tool" (Response, p. 8) and consequently as not supporting patent eligibility.
When considered as a whole, the claims do not contain anything beyond the sum of the individual elements. 
In view of the instant rejections over the art, the claimed invention is not deemed an improvement. 
It is noted that the solution allegedly provided by the claimed invention as cited in the remarks (viz., "geolocation-based mobile content delivery without requiring GPS coordinates or the like from the mobile device") and the associated detailed use case/scenario (Response, pp. 8-9) is not claimed.
It is noted that the instant amendments add little if any in the way of substantive content that would move the independent claim toward eligibility.
Regarding the rejections under 35 U.S.C. 112
The claims rejections under 35 U.S.C. 112 in the previous Office Action have been withdrawn in view of the claim amendments. Applicant's attention is directed to the note at the end of the section on 35 U.S.C. 112(a) below.
Regarding the rejections under 35 U.S.C. 102 and 103 
Applicant's arguments pertain to independent claim 3. These arguments have been fully considered but are not persuasive. New prior art has been cited for some of the dependent claims.  
Applicant presents four arguments. These are addressed below in turn.

I) Applicant's first argument (Response, pp. 11-14)
Applicant's first argument is as per the heading: 
BRADLEY DOES NOT USE A KNOWN LOCATION OF A SCAN CODE WITHIN A SPECIFIC GEOLOCATION AS THE BASIS FOR SELECTING A REPLY/SMS MESSAGE TO SEND TO A USER DEVICE. (Response, p. 11)
Put in other words, this argument is that "Bradley fails to disclose or suggest selecting content based on the known location of a machine-readable code, much less where the known location is within a specific geolocation" (Response, p. 14).
In response, the Examiner notes that the argued subject matter is not claimed. Specifically, claim 3 recites in pertinent part: 
collecting data associated with the user for storage in the database; 
identifying the data in the database associated with the user;
selecting, based upon the identified data in the database, the prescheduled mobile content from the mobile content in the database, which has been customized for the user
As per these recitations, content is selected based upon data associated with the user, not based upon "the known location of a machine-readable code."
	In the course of Applicant's first argument, Applicant also argues other specific points. 
	For example, Applicant discusses Bradley's scan message data structure/format as per Bradley's Fig. 6, writing: 
The Scan Message code field (615) includes content of the scanned code such as a subject code (615a), a source code (615b), and a content code (615c). (Id.) Thus, to the extent that Bradley discloses a geolocation, it is that of the digital device,…. (Response, p. 11; emphasis in original)

The above conclusion (underlined in bold) is incorrect. As Applicant indicates in the sentence preceding this conclusion, the scan message includes a source code 615b. As indicated in the very portion of Bradley that Applicant is here discussing (namely, 0125), the source code "indicat[es] where the code was located." See also, e.g., Bradley 010 ("Code components … provid[e] [i.e., include] … a source code indicating where the captured data was located, …."). Thus, Bradley plainly teaches a geolocation of the code itself.
	Relatedly, Applicant writes:
[1] The truth is that Bradley is only interested in the digital device geolocation at the time of the scan since the geolocation of a particular scan code usually changes over time. (Response, p. 12)

[2] Thus, local content cannot be based on the geolocation of Bradley's scan code as most, if not all, are moved from one geographical location to another at least once.
[3] There is no reason to modify Bradley to select Reply/SMS messages based on the specific geolocation of the scan code. [4] That is, in Bradley's world the scan code can be on/in a moveable object such as a newspaper, magazine, consumer product, or the like. [5] [a] Since the geolocation of these items is typically unknown when the scan code is created and/or the items may be moved from time to time, [b] it is futile to keep up with the geolocation of the scan code. [6] Furthermore, Bradley considers data structures in its disclosure to be novel. [7] In fact, the novel data structure of Bradley's Scan Message is imperative for Reply/SMS message selection from the information base and as such would not be modified. (Response, p. 13)

The above statements are incorrect, misleading, and/or baseless.
In contrast to the examples cited by Applicant, such as a newspaper as the location of the code, Bradley also teaches other scenarios in which the code is located at a fixed location (i.e., scenarios in which the code's location does not change/move over time), e.g., "billboards, … store locations and kiosks" (0120). Accordingly, Applicant's conclusions (e.g., [1], [2], [5], quoted above) based on the presupposition that Bradley's codes necessarily change location/move over time are incorrect. Furthermore, even on its own terms Applicant's argument is incorrect: [5][b] and [7], quoted above, are simply baseless, conclusory assertions. 
It should be noted that the teachings of Bradley cited here by the Examiner (viz., 0120) had already been cited in the rejection in the previous Office Action. Applicant chooses to ignore these teachings of Bradley and rather to selectively cite from Bradley merely certain teachings that Applicant believes are favorable to Applicant's position. It will be understood that a negative (e.g., 'Bradley does not teach …', 'Bradley is not interested in …', 'There is no reason to modify Bradley …', etc.) cannot be proved based on analysis of only selected portions of the material in question (as Applicant has here performed) but rather may only be demonstrated based on analysis of the entirety of the material in question. 

II) Applicant's second argument (Response, p. 15)
Applicant's second argument is as per the heading: 
BRADLEY'S SCAN CODES DO NOT ENCODE AN ADDRESS UNIOUELY 
IDENTIFYING A KNOWN POSITION WITHIN THE SPECIFIC GEOLOCATION. (Response, p. 15)
In response, the Examiner notes that the argued subject matter is not claimed. Specifically, claim 3 recites in pertinent part: 
… each of the machine readable codes in the network encoding an address to direct the user device to the server system and uniquely identifying a known position within the specific geolocation, …
As per this recitation, the code encodes "an address to direct the user device to the server system," not "an address uniquely identifying a known position within the specific geolocation." Again, as per this recitation, the code, not the address, "uniquely identif[ies] a known position within the specific geolocation."
	Applicant proceeds to explicate: 
Bradley does describe a situation where the code may encode a server address. In this situation, however, the digital device partially decodes the code to extract the address. The "rest of the code" is sent to the address. (Bradley paragraphs [0113] and [0218]) Thus, in Bradley the address is separate from the "rest of the code." Bradley is silent with respect to anything novel about the "extracted address." (Response, p. 15; emphasis in original)

This argument is not persuasive, and its point is not clear. The fact that the address is extracted from the code by decoding indicates that the address is indeed encoded in the code. Even assuming arguendo that the address is "separate" from the rest of the code, the relevance/probative value of this point is not clear. Even assuming arguendo that the extracted address is not novel, the relevance/probative value of this point is not clear.  

III) Applicant's third argument (Response, pp. 15-16)
Applicant's third argument is as per the heading: 
BRADLEY DOES NOT TEACH OR SUGGEST A NETWORK OF MACHINE- 
READABLE CODES. (Response, p. 15)
Applicant writes:
[1] Bradley mentions (as a side note) creating codes for clients and campaigns that are unique sets. (See, e.g., Bradley paragraph [0243]) [2] These unique sets, however, are to enable partial decode matching (where code data is ambiguous) and rule setting. [3] A unique set, however, does not create a network. [4] In contrast, an embodiment of the present invention allows the machine-readable codes to be linked together and viewed as a network rather than individual machine-readable codes. (See Fowler paragraph [0044]) [5] As one nonlimiting example, a network of machine-readable codes may enable personalized messages to be sent to specific sections or seats within a venue. (Id.) [6] Implicitly, this may be done while an event is in progress since the seats are filled, and as such having a network of machine- readable codes rather than individual machine-readable codes allows such flexibility. [7] Bradley describes no such thing.

The above argument is not persuasive. 
Regarding [1], it is not clear what Applicant finds in Bradley that qualifies the cited feature as being a "side note" or, in other words, on what basis Applicant deems this feature a "side note." Moreover, even assuming arguendo that this were a side note, it is not clear what relevance/probative value this point has. Is Applicant asserting that because this feature is mentioned as a side note, it is not important or doesn’t 'count'? It should be noted that Bradley's disclosure includes 96 pages of specification and 49 pages of figures. Accordingly, Bradley includes innumerable features, many of which are not discussed at length relative to the entire document. 
The term "network" may be defined as "an interconnected or interrelated chain, group, or system." See definition 3a below.

    PNG
    media_image1.png
    929
    756
    media_image1.png
    Greyscale


Source: https://www.merriam-webster.com/dictionary/network
It is noted that Applicant's disclosure mentions "network" of codes/tags only two times, specifically, in 0032 and 0044, the latter of which is paraphrased above by Applicant ([4], quoted above). Applicant's disclosure provides no definition of this network of codes/tags. 
Returning to Applicant's argument as quoted above, regarding [2], the relevance of this point is not clear. It is not clear how this point, if true, would render Bradley's "unique set" less of a network. On the contrary, Bradley's "partial decode matching" is based upon the fact that -- is only successful because -- the codes in the set are all linked to the campaign/client! See Bradley 0243.
Regarding [3], this is a baseless, conclusory statement. 
Regarding [4], this is addressed above in the discussion of the definition of "network." 
Regarding [5], contrary to Applicant's assertion ("Id."), this is not found in Fowler (Applicant's published application) 0044, and the cited feature (viz., "enable personalized messages to be sent to specific sections or seats within a venue") is not found in Applicant's disclosure in connection with, or as following from, the fact that there is a network of codes/tags. 
Regarding [6], again, contrary to Applicant's implication ("Implicitly"), the cited feature is not found in Applicant's disclosure in connection with, or as following from, the fact that there is a network of codes/tags. 
See the rejection in the body of the Office Action for citations to various portions of Bradley teaching a network of codes/tags.

IV) Applicant's fourth argument (Response, pp. 16-17)
Applicant's fourth argument is as per the heading: 
BRADLEY'S REPLY/SMS MESSAGES ARE NOT PRESCHEDULED, SUCH AS TO BE SENT IN RESPONSE TO SCANNING A SCAN CODE OR TO A PARTICULAR USER. (Response, p. 16)
The above heading does not capture the claim language exactly. Specifically, claim 3 recites, in pertinent part:
providing a prescheduled mobile content in the database;
selecting, based upon the identified data in the database, the prescheduled mobile content from the mobile content in the database, which has been customized for the user; and 
providing the customized, prescheduled mobile content to the user device. 
Applicant writes:
[1] As was explained above, Bradley uses a filtering process to identify a Reply/SMS message to send to a digital device. [2] This filtering process results in something that is believed to be relevant to the user at the time the user scans the code. [3][a]  In Bradley there is no way to know when a particular code will be scanned, much less who will scan [b] or where the code will be scanned or what that person's interests, demographics, etc. are, all which are taken into consideration when selecting a Reply/SMS message per Bradley. [4][a] Thus, not only does Bradley fail to teach prescheduled content, [b] but there is also no reason to do so as this would obliterate Bradley's customization process. (See, e.g., Bradley FIG. 9, paragraph [0133]-[0134]) (Response, p. 16)

Applicant's argument is not persuasive. 
Like Applicant, Bradley teaches providing a user with content that may be both prescheduled and customized for the user. In fact, the very portion of Bradley that Applicant is here discussing (namely, 0133-0134, Fig. 9), in addition to other portions of Bradley, teaches providing users with prescheduled (as well as customized) content in reply messages. See the rejection in the body of the Office Action hereinbelow.
So too, the very allegations Applicant lobs at Bradley ([1], [2], [3][a], [4][b], as quoted above) would appear to apply to Applicant's claimed invention as well. In addition, Applicant's allegation at [3][b] is untrue of Bradley. As per the discussion above (Applicant's first argument), Bradley (0120) teaches codes in fixed locations; as per the instant rejection (see hereinbelow), Bradley teaches obtaining user data in advance, creating a user profile, and using information from the collected user data/profile as, or to create, prescheduled reply content.

Election/Restrictions
Applicant's affirmation of the provisional election without traverse of Invention II. (claims 3-10), drawn to a system comprising, inter alia, providing mobile content in a database; receiving a request form one of the user devices, the request being generated by scanning one of the machine readable codes with the user device; and selecting, based upon the user data, customized mobile content from the mobile content in the database, classified in G06Q 30/0201, in the reply filed on 21 July 2022, is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-10 and 19-28 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more.
In the instant case, claim 3 is directed to a system "for displaying customized mobile content to a user at a specific geolocation via a user device."
Claim 3 is directed to the abstract idea of "providing customized content to a user based on user data," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles," "commercial or legal interactions" and/or "managing personal behavior or relationships or interactions between people" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 3 recites "providing a prescheduled … content …; collecting data associated with the user …; receiving a request from the user …, the request generated … and sent …; identifying the data … associated with the user; selecting, based upon the data …, the prescheduled … content from the … content …, which has been customized for the user; and providing the customized prescheduled … content to the user …." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim, such as a "user device," a "server system having a computer processor and a computer memory," a "network of machine readable codes, each of the machine readable codes in the network encoding an address to direct the user device to the server system and uniquely identifying a known position within the specific geolocation, each of the machine readable codes being operatively mounted within the specific geolocation and proximate the known position," a "database operatively connected to the server system, the database storing data associated with the user, data associated with each machine readable code in the network, interactive mobile content, or combinations thereof," "mobile" (content), and "the request being generated in response to scanning one of the machine readable codes in the network with the user device," represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use, or, in the case of "each of the machine readable codes being operatively mounted within the specific geolocation and proximate the known position," a field-of-use limitation, or, in the case of "the response generated in response to scanning one of the machine readable codes with the user device and sent to the address encoded in the one machine readable code that was scanned by the user device," "each of the machine readable codes in the network encoding an address to direct the user device to the server system and uniquely identifying a known position within the specific geolocation," extra-solution activity (data gathering). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of providing customized content to a user based on user data, specifically, as recited above, link/limit the abstract idea to a field of use, or perform extra-solution activity.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of providing customized content to a user based on user data, specifically, as recited above, using computer technology (e.g., processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, or generally link the use of a judicial exception to a particular technological environment or field of use, which cannot provide significantly more than the abstract idea itself; and, in the case of "the response generated in response to scanning one of the machine readable codes with the user device and sent to the address encoded in the one machine readable code that was scanned by the user device," "each of the machine readable codes in the network encoding an address to direct the user device to the server system and uniquely identifying a known position within the specific geolocation," the extra-solution activity (data gathering) is well-understood, routine and conventional, as described in Applicant's originally filed specification, in the section entitled "Background of the Invention - Description of Related Art" (0003-0010). MPEP 2106.05(I)(A),(f),(g) & (h). 
Hence, claim 3 is not patent eligible.
Dependent claims 4-10 and 19-28 describe additional detail of or pertaining to the operations of the abstract idea (claims 4-8, 10, 19-24 and 28), and/or generic computer elements/ operations used to implement the abstract idea or details thereof (claims 4-10 and 20-28). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3-10 and 19-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.


Lack of Written Description
Claim 3 recites "A system … a user at a specific geolocation …" and "a network of machine readable codes … each of the machine readable codes in the network … uniquely identifying a known position within the specific geolocation, each of the machine readable codes being operatively mounted within the specific geolocation and proximate the known position." As best understood, related subject matter may be found in the specification at 0037, 0039, and 0050. 0037 teaches that a machine readable code (MRC) may be positioned within a venue, such as a stadium, arena, field, competition area, performance hall, etc. 0039 teaches that an MRC may be positioned adjacent a seat, e.g. on a back surface thereof or a wall, or alternatively on the ground, ceiling, walls, pillars, other surrounding structures. It is conceded that these examples given in 0037 and 0039 are not exhaustive. 0050 teaches that upon scanning of an MRC, the system may collect data including the GPS location of the MRC. It is clear that Applicant intends "geolocation" to have a different meaning than "venue" (see, e.g., claim 19 (reciting that the geolocation may be a venue or another item). However, no support can be found in Applicant's disclosure for any such content, that is, a "geolocation" that is something different from a venue, except for 0050, which teaches a GPS location of an MRC. However, no support can be found in Applicant's disclosure for a geolocation of a user. It follows that no support can be found for a "position" with a geolocation of a user. In addition, no support can be found for a "known position." In addition, no support can be found for an MRC "identifying a … position." It follows that no support can be found for an MRC mounted "within the specific geolocation and proximate the known position." Accordingly, the recitations are not supported by the disclosure. 
Claim 3 recites "receiving a request from the user device, the request … sent to the address encoded in the one machine readable code that was scanned by the user device." As best understood, the most closely related subject matter may be found in the specification at 0013 and 0040, and additional (less) related subject matter may be found at 0038, 0044, 0059, 0065 and 0068-0069. As best understood, there are multiple ways in which the teaching of 0013, 0040 (namely, an address can direct a user device to a server) can be implemented. The teaching of 0013, 0040 does not go so far as to teach specifically that the request is sent to the address encoded in the scanned MRC, as recited in claim 3. Indeed, no statement or teaching to this effect is found in Applicant's disclosure. Accordingly, the recitation is not supported by the disclosure. 
Claims 5, 19-23 and 28 are not supported by the disclosure, by virtue of reciting the "specific geolocation," as explained above with respect to claim 3.
Claim 10 recites "wherein the customized, prescheduled mobile content includes a donation portal, the donation portal either a main portal or a subportal encompassed by another portal." As best understood, related subject matter may be found in the specification at 0030. However, this portion of the specification does not teach a donation "portal," let alone a "main portal" or "subportal." In addition, while the disclosure teaches directing a user device to content (0038), such as a webpage (0046, 0049, 0051, 0052), URL (0068), or end point (0069), the disclosure does not teach "providing" a "portal" "to a user device," as recited by claim 10 (i.e., claim 10 includes base claim 3, which recites "providing the … content to the user device"). Note that while a user device may be directed to a portal, a portal is not the kind of thing that can be provided to a user device. Accordingly, the recitation is not supported by the disclosure. 
Claim 19 recites "wherein the specific geolocation is selected from the group consisting of: a venue, a vehicle, a dorm, or a hotel; and the known position is associated with one of. a seat, a room, or a bed." As best understood, related subject matter may be found in the Abstract and in the specification at 0002, 0028, 0034-0035, 0037, 0052. However, these portions of the specification do not teach a "room" or "bed" as recited. Although the specification teaches a dorm room and hotel room, it does not teach them as positions within a specific geolocation (i.e., within a presumably more encompassing location); rather, the dorm room and hotel room are treated as venues, i.e., what Applicant is now calling geolocations. Accordingly, the recitation is not supported by the disclosure. 
Claims 20 and 21 are not supported by the disclosure, by virtue of reciting the "the … portal …," as explained above with respect to claim 10.
Claim 23 recites "wherein the advertisement, the coupon, or both are customized based on user data stored in the database relating to past purchases made within the venue." As best understood, related subject matter may be found in the specification at 0032, 0061, 0065. Although the disclosure teaches customizing content based on the user's past purchases made in the venue, the disclosure does not teach specifically "coupons" and "advertisements" in this context. Accordingly, the recitation is not supported by the disclosure. 
Claim 24 recites "using the address received by the server system to query the database for the known position." As best understood, related subject matter may be found in the specification at 0040, 0042, 0068-0069. However, the disclosure does not teach the content of this recitation. No statement or teaching is found in the disclosure to the effect that the database is queried (let alone queried for the known position) using the address. Furthermore, no statement or teaching is found in the disclosure to the effect that the address (with the limitations as recited in base claim 3) is received by the server system. Accordingly, the recitation is not supported by the disclosure.
Claim 25 recites "wherein the address is a URL including a unique identifier for querying the database." As best understood, related subject matter may be found in the specification at 0013, 0049. 0049 teaches that "each interactive code … has a unique identification number that is stored within a database allowing a specific message to be delivered to each of the … machine readable codes …." This teaching does not go so far as to teach that the unique identification number is for querying the database, as recited in claim 25. Accordingly, the recitation is not supported by the disclosure.
Claim 26 recites "wherein the database query returns an end point URL for the prescheduled mobile content." As best understood, related subject matter may be found in the specification at 0044, 0068-0069. By virtue of reciting the "database query" of claims 24, 25, this recitation is not supported by the disclosure. 
Claim 28 recites "wherein the system causes the end point URL to change while an event is in progress at the specific geolocation, which causes the user device to redirect to a different end point address." As best understood, related subject matter may be found in the specification at 0002, 0013, 0044, 0068-0069. However, the disclosure does not teach the content of this recitation. No statement or teaching to the effect of this recitation is found in the disclosure. Accordingly, the recitation is not supported by the disclosure. In addition, it is noted that the specification does not provide details on how this result is achieved. Thus, the specification does not describe how the inventor intended the claimed action to be performed. See MPEP 2161.01.I: 
the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
Claim 4-10 and 19-28 are (also) rejected by virtue of their dependency from a rejected base claim.
N.B. Applicant's statement of putative support for the claim amendments and new claims cites virtually the entire Summary section and virtually the entire Detailed Description section of Applicant's specification. In view of the extensive rejections for lack of written description under 35 U.S.C. 112(a) as set forth herein, Applicant is hereby requested, for any future amendments/added claims, to provide more specific indications of where support is found. Specifically, Applicant should cite only the minimum paragraphs of the specification that are required to show support, and Applicant should not only cite the paragraph numbers but should also quote the specific language in the specification that supports all future amendments/added claims.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Hybrid
Claim 24 recites "The system of claim 3 further comprising using the address received by the server system to query the database for the known position." Thus, claim 24 is directed to an apparatus (system) but purports to comprise a method step. Accordingly, claim 24 purports to be both an apparatus and a process and is ambiguous and unclear. 
See Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990) ("A single claim which purports to be both a product or machine and a process is ambiguous and is properly rejected under 35 USC 112, second paragraph, for failing to particularly point out and distinctly claim the invention"); MPEP 2173.05(p)II.
Claim 25-28 are rejected by virtue of their dependency from a rejected base claim.

Lack of Antecedent Basis
Claim 3 recites "selecting, based upon the identified data in the database, the prescheduled mobile content from the mobile content in the database, which has been customized for the user." While the "prescheduled mobile content" has previously been recited, there is no previous recitation of the prescheduled mobile content as having been customized for the user. Accordingly, the recitation lacks antecedent basis. 
Claims 4-10 and 19-28 are rejected by virtue of their dependency from a rejected claim.

Relative Term
Claim 3 recites "uniquely" (identifying …), a "known" (position …), and a "prescheduled" (… content …). The quoted terms are relative terms. It is not clear what they are relative to (e.g., is the term "uniquely" to be taken as relative to other positions or relative to other agents performing identification? "known" by whom? "scheduled" before what?).
Claims 4-10 and 19-28 are rejected by virtue of their dependency from a rejected claim.

Unclear Scope 
Claim 3 recites "providing a prescheduled mobile content in the database; … selecting, based upon the identified data in the database, the prescheduled mobile content from the [prescheduled] mobile content in the database, which has been customized for the user." It is not clear what/how "selecting" from the content in the database is performed because the claim recites selecting from the database the same content that was provided to the database, i.e., presumably the same content that the database contains, in which case, the data would merely be taken, not selected, from the database, as it is not clear what other data exists/remains in the database that is not "selected."
Claim 28 recites "wherein the system causes the end point URL to change while an event is in progress at the specific geolocation, which causes the user device to redirect to a different end point address." It is not clear if the "system" refers to the system recited in the preamble or rather the "server system" of base claim 3. As a result, the metes and bounds of the claim are not clear.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 4-10 and 19-28 are (also) rejected by virtue of their dependency from a rejected claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 4, 6, 8, 9, 19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley et al. (WO 2013/120064 A1), hereafter Bradley (note: this is cited as "Bender" on PTO-892). 

Regarding Claim 3
Bradley teaches:
a server system having a computer processor and a computer memory; (057, 058, Fig. 34)
a network (083-085 DB 3419 (3419b) includes tags that as DB objects may be grouped/linked together by, e.g., common attributes, relationships (links) of the database, etc.; 0213 group of codes may be associated with a program, service, etc.; 0243 unique set of codes for particular client/campaign) of machine readable codes accessible to the user, each of the machine readable codes in the network encoding an address (e.g., 0113) to direct the user device to the server system and uniquely identifying a known position (010, 0125, Fig. 6, 615b, Fig. 7a, 750b code components include source code indicating location of code) within the specific geolocation (010, 0125, Fig. 6, 610a, Fig. 7a, 745 location, or 760 capture environment (code),), each of the machine readable codes being operatively mounted (e.g., 0120) within the specific geolocation and proximate the known position; (010, 0113, 0120)
a database operatively connected to the server system, the database storing data associated with the user, data associated with each machine readable code in the network, interactive mobile content, or combinations thereof, and (Fig. 7a, 0128, Fig. 8, 0131, Fig. 34, 3419, 083-085)
wherein the computer memory of the server system stores executable code that, when executed, enables the server system to perform a process that comprises the following steps: (053, 058)
providing a prescheduled mobile content in the database; (097, 0103, 0107, 0109 context-specific Reply Message in response to Scan Message, prepared in response to registration of activity interest by the user, i.e., prescheduled; user profile updated on each scan, and reply message created using profile/user history information, i.e., prescheduled content; 0128-0132, reply content includes static content based on user information/profile obtained/created in advance; 0133 Reply Message includes both static and dynamic content, static content is prescheduled, Fig. 8, 805)
collecting data associated with the user for storage in the database; (010-011, 0102, 0103, 0109, 0116, 0128)
receiving a request from the user device, the request generated in response to scanning one of the machine readable codes in the network with the user device and sent to the address (e.g., 0113) encoded in the one machine readable code that was scanned by the user device; (0109, 0113, 0116)
identifying the data in the database associated with the user; (010-011, 0102, 0103, 0109, 0116, 0128)
selecting, based upon the identified data in the database, the prescheduled mobile content from the mobile content in the database, which has been customized for the user; and (008, 0103, 0107, 0109, 0116, 0119; 097, 0128-0133, Fig. 8, 805, Fig. 34, 3419; see also explanation at "providing" step above)
providing the customized, prescheduled mobile content to the user device. (008, 0109; 097, 0133; see also citations and explanation at "providing" step above)

Regarding Claim 4
Bradley teaches the limitations of base claim 3 as set forth above. Bradley further teaches:
wherein the step of collecting data associated with the user comprises the step of receiving a user ID/device ID from the user device. (010, 0103, 0109, 0116)

Regarding Claim 6 
Bradley teaches the limitations of base claim 3 as set forth above. Bradley further teaches:
wherein the step of collecting data associated with the user comprises the step of receiving third-party metrics (0176 "the CTIS may interface with various customer information databases, customer relationship management databases, and/or any other third party data sources in order to extract information that may be used to further target and/or refine Reply/SMS Message or Ad selection for a given user") via a third-party metrics API. (095, 069 as cited for claim 5 above)

Regarding Claim 8 
Bradley teaches the limitations of base claim 3 as set forth above. Bradley further teaches:
wherein the step of collecting data associated with the user comprises the step collecting data via cookies or pixels. (0119)

Regarding Claim 9 
Bradley teaches the limitations of base claim 3 as set forth above. Bradley further teaches:
wherein each machine readable code in the network (083-085, 0213) includes a QR code, a snapcode, a near field communication (NFC) code, or a radio frequency identification (RFID) code. (009)

Regarding Claim 19
Bradley teaches the limitations of base claim 3 as set forth above. Bradley further teaches:
wherein the specific geolocation is selected from the group consisting of: a venue, a vehicle, a dorm, or a hotel; and the known position is associated with one of: a seat, a room (004), or a bed. (004, 0120, 0137, 0254, 0258)

Regarding Claim 24
Bradley teaches the limitations of base claim 3 as set forth above. Bradley further teaches:
further comprising using the address received by the server system to query the database for the known position. (Fig. 5d, 0199 information encoded in scanned code and received by server is used to query database to determine where code was displayed (known position), Fig. 5c, 0123, 0109)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (WO 2013/120064 A1), hereafter Bradley, in view of Coady et al. (U.S. Patent Application Publication No. 2014/0039945 A1), hereafter Coady.

Regarding Claim 5
Bradley teaches the limitations of base claim 3 as set forth above. Bradley further teaches:
wherein the specific geolocation is a venue (e.g., 0120) … and the step of collecting user data associated with the user comprises the step of receiving (0262, Fig. 36b, "content analyzer (3622) receives … profile elements … from profile datastore (3602)") in-venue metrics (0264 "user's history of purchases made form the vendor"; 0254 "dynamic profile elements … may include … location of a user … [such as] a bar, a trade show, and a concert venue," 0258 "ski resort," see 0251-0252, Fig 36a for context) … via an in-venue metrics API. (095 "communicating, obtaining, and/or providing data with and/or to other component [collection] components [defined in 069, see below] may be accomplished through … Application Program Interfaces (API) information passage"; "Component Collection [069] … a collection of program and/or database components and/or data such as, but not limited to: operating system component(s) 3415 (operating system); information server component(s) 3416 (information server); … database(s) 3419; … the code triggered information server component(s) 3435; and/or the like (i.e., collectively a component collection), as shown in FIG. 34.")
Bradley does not explicitly disclose but Coady teaches:
… having an event taking place … while the event is taking place …; (0013, 0030, 0032 when/after user checks in to event, i.e., while event is taking place, user device (mobile client system 130) sends user information to check-in system 160 (i.e., check-in system collects user data from user device), the user information comprising event history information, user device check-in information, user's purchase information at events, i.e., in-venue metrics, and system generates content customized for user such as coupons/ads related to event)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bradley's code triggered information server (systems and methods for providing personalized information to a user upon scanning of a machine readable code), by incorporating therein these teachings of Coady, because Bradley implies these teachings (0254, e.g., concert, trade show) and because such combination would expand and increase a provider's opportunity to supply relevant and targeted information and/or advertising to the user that is both context- and user-specific, e.g., based on user history data related to an event/location associated with the code. See Bradley, 097, Coady, Abstract, 0026, 0028-0029, 0030-0032. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 7
Bradley teaches the limitations of base claim 3 as set forth above. 
Bradley does not explicitly disclose but Coady teaches:
wherein the step of collecting data associated with the user comprises the step of receiving ticket brokerage metrics via a ticket brokerage metrics API. (Abstract, 0009, 0031, 0047, Fig. 3)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bradley's code triggered information server (systems and methods for providing personalized information to a user upon scanning of a machine readable code), by incorporating therein these teachings of Coady, because it would expand and increase a provider's opportunity to supply relevant and targeted information and/or advertising to the user that is both context- and user-specific, e.g., based on user purchase history. See Bradley, 097, Coady, Abstract, 0031. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 22
Bradley teaches the limitations of base claim 3 as set forth above. 
Bradley does not explicitly disclose but Coady teaches:
wherein the specific geolocation is a venue and the prescheduled mobile content is an advertisement, a coupon, or both for a vendor located within the venue. (0026-0036, Figs. 2C and 3; 0022, 0015)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bradley's code triggered information server (systems and methods for providing personalized information to a user upon scanning of a machine readable code), by incorporating therein these teachings of Coady, for the same reasons as given with respect to claims 5 and 7, above. 

Regarding Claim 23
Bradley in view of Coady teaches the limitations of base claim 3 and intervening claim 22 as set forth above. Coady further teaches:
wherein the advertisement, the coupon, or both are customized based on user data stored in the database relating to past purchases made within the venue. (0026-0036, Figs. 2C and 3; 0022, 0015)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bradley's code triggered information server (systems and methods for providing personalized information to a user upon scanning of a machine readable code), by incorporating therein these teachings of Coady, for the same reasons as given with respect to claims 5 and 7, above. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (WO 2013/120064 A1), hereafter Bradley, in view of Raikula (U.S. Patent Application Publication No. 2015/0161684 A1).

Regarding Claim 10
Bradley teaches the limitations of base claim 3 as set forth above. 
Bradley does not explicitly disclose but Raikula teaches:
wherein the customized, prescheduled mobile content includes a donation portal, the donation portal either a main portal or a subportal encompassed by another portal. (0029, 0031, Figs. 3 and 4)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bradley's code triggered information server (systems and methods for providing personalized information to a user upon scanning of a machine readable code), by incorporating therein these teachings of Raikula, because it would permit charitable contributions to be made automatically from mobile devices, and increases opportunities for customers to engage with vendors. See Bradley, 0263, Raikula, 0003. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (WO 2013/120064 A1), hereafter Bradley, in view of Lim et al. (U.S. Patent Application Publication No. 2016/0255161 A1), hereafter Lim.

Regarding Claim 20
Bradley teaches the limitations of base claim 3 as set forth above. Bradley further teaches:
wherein the prescheduled mobile content is an interactive user portal … (Figs. 1a, 1c, 140; 097, 0102, 0132, 0224-0225, Fig. 29, 0278, claim 11)  
Bradley does not explicitly disclose but Lim teaches:
… associated with the specific geolocation (0039 system determines location of code and delivers content designated for that location)   
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bradley's code triggered information server (systems and methods for providing personalized information to a user upon scanning of a machine readable code), by incorporating therein these teachings of Lim, because it would expand and increase a provider's opportunity to supply relevant and targeted information and/or advertising to the user that is both context- and user-specific. See Bradley, 097, Lim, Abstract, 0007-0008. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 21
Bradley in view of Lim teaches the limitations of base claim 3 and intervening claim 20 as set forth above. Bradley further teaches:
wherein the interactive user portal associated with the specific geolocation is a fan portal associated with a sports team. (0183, Fig. 22, 2239, 2240)

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (WO 2013/120064 A1), hereafter Bradley, in view of Dulce et al. (U.S. Patent Application Publication No. 2016/0381023 A1), hereafter Dulce.

Regarding Claim 25
Bradley teaches the limitations of base claim 3 and intervening claim 24 as set forth above. 
Bradley does not explicitly disclose but Dulce teaches:
wherein the address is a URL including a unique identifier for querying the database. (0041, 0099 QR code (token) can be address/URL/identifier for querying DB)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bradley's code triggered information server (systems and methods for providing personalized information to a user upon scanning of a machine readable code), by incorporating therein these teachings of Dulce, because it is known that a token (e.g., QR code) can serve as other entities, such as an address, URL, database query, etc. and using it as such provides increased flexibility and efficiency of operation in respect of the use and transmission of information. See Dulce, citation given above, Bradley, 002, 007, 008. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 26
Bradley in view of Dulce teaches the limitations of base claim 3 and intervening claims 24 and 25 as set forth above. Bradley further teaches:
wherein the database query returns an end point URL for the prescheduled mobile content. (Figs. 1a, 1c, 140; 097, 0102, 0132, 0224-0225, Fig. 29, 0278, claim 11)

Regarding Claim 27 
Bradley in view of Dulce teaches the limitations of base claim 3 and intervening claims 24-26 as set forth above. Bradley further teaches:
where the end point URL redirects the user device to a Web application, a progressive Web application, a cloud-based application, or a browser-based Web page. (097, 0102, 0224-0225, Fig. 29)

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (WO 2013/120064 A1), hereafter Bradley, in view of Dulce et al. (U.S. Patent Application Publication No. 2016/0381023 A1), hereafter Dulce, and further in view of Naressi et al. (U.S. Patent Application Publication No. 2009/0085724 A1), hereafter Naressi.

Regarding Claim 28
Bradley in view of Dulce teaches the limitations of base claim 3 and intervening claims 24-27 as set forth above. 
Bradley in view of Dulce does not explicitly disclose but Naressi teaches:
wherein the system causes the end point URL to change while an event is in progress at the specific geolocation, which causes the user device to redirect to a different end point address. (Abstract: system changes link between information read from tag (cp. information scanned from code) and media identification information (cp. end point URL) over time as the media database is updated (cp. while event is in progress) so that the same tag directs a user to different media destination/information over time as the media database is updated)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bradley's code triggered information server (systems and methods for providing personalized information to a user upon scanning of a machine readable code), by incorporating therein these teachings of Naressi, because it would permit dynamic updating of content, which would expand and increase a provider's opportunity to supply relevant and targeted information. See Naressi, Abstract 0002-0003, 0038-0039, Bradley, 097. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.




Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Borhan teaches, inter alia, selection and provision of customized content (e.g., recommendations, promotions) to a user, based on user data (e.g., user purchase history, etc.), upon user's scanning of machine readable code located at a store. (Note: primary reference Bradley et al. (WO 2013/120064 A1) is cited as "Bender" on PTO-892). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt, II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692            

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692